Citation Nr: 1309477	
Decision Date: 03/20/13    Archive Date: 04/01/13

DOCKET NO.  08-07 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from October 1954 to October 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office Denver, Colorado (RO).  More precisely, this matter was previously before the Board in March 2011, at which time the Board found that the record reasonably raised the above-captioned issue within the context of a claim of entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board remanded the Veteran's claim of entitlement to a total rating based on individual unemployability (TDIU) in order for the RO to undertake the appropriate development.  This matter has been remitted to the Board by the RO for further appellate review.

This appeal has been advanced on the Board's docket pursuant to.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2012).

The appeal is REMANDED to the RO via the Appeals Management Center, in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

As discussed in the Introduction, in a March 2011 remand, the Board remanded the Veteran's claim of entitlement to TDIU.  In that remand, the Board directed the RO to (1) issue the Veteran notice that was compliant with the Veterans Claims Assistance Act (VCAA); (2) request that the Veteran submit or identify any relevant evidence not already associated with the claims file; (3) undertake all reasonably efforts to obtain the records identified by the Veteran; and (4) undertake any and all necessary development of the claim.  Thereafter, the Board directed the RO to adjudicate the claim and, if any benefit was denied, remit the claim to the Board for appellate review.

In March 2011, the RO issued to the Veteran a VCAA-compliant notice, wherein the Veteran was requested to submit or identify any relevant evidence in support of his claim that was not already of record.  In response to this letter, the Veteran submitted a May 2012 assessment of his service-connected PTSD and the affects of such on his employability.  Additionally, in June 2012, the RO afforded the Veteran a VA examination to ascertain whether the Veteran's PTSD prevented him from obtaining and retaining substantially gainful employment.  The RO then adjudicated the Veteran's claim of entitlement to TDIU, issued an August 2012 supplemental statement of the case to the Veteran and his representative wherein the claim was denied, and returned the claim to the Board for appellate review.  Based on the above, the Board finds that the RO substantially complied with the directives of the March 2011 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

While the claim of entitlement to TDIU was in remand status, claims of entitlement to service connection for erectile dysfunction; entitlement to a compensable rating for bilateral hearing loss; and entitlement to a compensable rating for bilateral pes planus were pending.  In a January 2012 rating decision, service connection for erectile dysfunction was denied; the rating assigned to the Veteran's service-connected bilateral hearing loss was increased to 10 percent; and the rating assigned to his bilateral pes planus was increased to 30 percent.  Both of the increased ratings were assigned, effective August 31, 2010.

At the time of the June 2012 VA examination, service-connected was in effect for PTSD, rated as 50 percent disabling; bilateral hearing loss, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; and bilateral pes planus, rated as 30 percent disabling.  Despite this, during the June 2012 VA examination, the only service-connected disability discussed with respect to the Veteran's employability was his PTSD.  Because the VA examiner did not consider all of the Veteran's service-connected disabilities, the Board finds that the June 2012 VA examination is not adequate for purposes of determining the Veteran's entitlement to TDIU.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2012).  

"Once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided."  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Consequently, the Board finds that a remand for another VA opinion is required.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain an opinion from an appropriate medical professional to determine the effects of the  service-connected disabilities on the Veteran's ability to obtain and maintain gainful employment.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner should specify in the examination report that the claims file and Virtual VA records, if any, have been reviewed.  

The opinion must address whether the service-connected PTSD, bilateral hearing loss, tinnitus, and bilateral pes planus, either alone or acting in concert, preclude the Veteran from securing and following substantially gainful employment consistent with his education and occupational experience.  This opinion must be provided without consideration of his nonservice-connected disabilities or age.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  

2.  Once the above action has been completed, the RO must re-adjudicate the TDIU claim on appeal, taking into consideration any newly acquired evidence.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
N. SNYDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

